--------------------------------------------------------------------------------

 
 
Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 29th day of November, 2007 by and between Altair Nanotechnologies, Inc.,
a Canadian corporation (the “Company”), and Al Yousuf, LLC, a United Arab
Emirates limited liability company (the “Investor”).
 
The parties hereby agree as follows:
 
1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Additional Selling Shareholders” means Persons offering securities under a
Registration other than the Investor or the Company.”
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person.
 
“Business Day” means a day, other than a Friday, Saturday or Sunday, on which
banks in New York and the United Arab Emirates are open for the general
transaction of business.
 
“Change of Control” means (a) a consolidation of the Company with, or merger of
the Company into, another Person, (b) a sale or conveyance of all or
substantially all of the assets of the Company to another Person, or (c) a sale
or conveyance in a single transaction, or related transactions, of securities
representing a majority of the votes in the election of directors of the
Company; provided, however, with respect to each of (a), (b) and (c), the
acquiring Person is not controlled by the Company or a Person in which, prior to
or as a result of the transaction, the shareholders of the Company hold a
majority of the votes in the election of directors.
 
“Closing” means the Initial Closing under the Purchase Agreement.
 
“Common Stock” means the Company’s common shares, without par value, and any
securities into which such shares may hereinafter be reclassified.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Investor” means the Investor and any Affiliate or permitted transferee of the
Investor who becomes a party to this Agreement and subsequently holds any
Registrable Securities or  Restricted Securities.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities or Restricted
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.
 
 
 

--------------------------------------------------------------------------------

 
 
“Purchase Agreement” means that certain Purchase Agreement by and between the
Company and Investor dated the date hereof.
 
“Register,” “registered,” “registration,” and “Registration” refer to a
registration made by preparing and filing a Registration Statement or similar
document in compliance with the 1933 Act, and the declaration or ordering of
effectiveness of such Registration Statement or document.  Unless otherwise
specified or evident from the context, the term “Registration” refers to a
Demand Registration or a Mandatory Registration.
 
“Registrable Securities” means (a) the Shares or other securities issued or
issuable to Investor or its transferee or designee (i) upon any distribution
with respect to, any exchange for or any replacement of such Shares or (ii) upon
any conversion, exercise or exchange of any securities issued in connection with
any such distribution, exchange or replacement; (b) securities issued or
issuable upon any stock split, stock dividend, recapitalization or similar event
with respect to the foregoing; and (c) any other security issued as a dividend
or other distribution with respect to, in exchange for, in replacement or
redemption of, any of the securities referred to in the preceding clauses;
provided, that, a security shall cease to be a Registrable Security (A) upon
sale by the Investor to any Person other than a Person who is a permitted
assignee under Section 7(c) and assumes the right and obligations of Investor
under this Agreement with respect to such transferred securities, or (B) the
expiration of the Effectiveness Period (as defined in Section 3(a)) with respect
to a Registration Statement in a Demand Registration that is declared effective.
 
“Restricted Securities” means (a) the Shares or other securities issued or
issuable to Investor or its transferee or designee (i) upon any distribution
with respect to, any exchange for or any replacement of such Shares or (ii) upon
any conversion, exercise or exchange of any securities issued in connection with
any such distribution, exchange or replacement; (b) securities issued or
issuable upon any stock split, stock dividend, recapitalization or similar event
with respect to the foregoing; and (c) any other security issued as a dividend
or other distribution with respect to, in exchange for, in replacement or
redemption of, any of the securities referred to in the preceding clauses;
provided, that, a security shall cease to be a Restricted Security (A) upon sale
by the Investor to any Person other than a Person who is a permitted assignee
under Section 7(c) and assumes the right and obligations of Investor under this
Agreement with respect to such transferred securities, or (B) upon eligibility
for resale pursuant to Rule 144(k) (or any successor provision) or otherwise
under Rule 144 without either volume restrictions or manner of sale
restrictions.
 
 “Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
or Restricted Securities pursuant to the provisions of this Agreement,
amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such Registration Statement.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Shares” means the shares of Common Stock issued to Investor pursuant to the
Purchase Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.


2.           Demand Registration.


(a)           Demand Registration. Subjection to Section 2(h) below, at any time
after the second anniversary of the Closing and until the eighth anniversary of
the Closing, the Investor may request a single registration under the 1933 Act
of the resale of all or any portion of its Registrable Securities (such
registration, the “Demand Registration”).  The Demand Registration shall be on
the registration form selected by the Company among the forms appropriate for
the proposed plan of distribution for which the Company is eligible.  The
request for Demand Registration shall specify the number of Registrable
Securities requested to be registered and the intended method of distribution,
including an election as to (i) whether the Investor intends to offer and sell
the Registrable Securities on a continuous basis pursuant to Rule 415 under the
Securities Act, or (ii) whether the Investor intends to request engagement of an
underwriter with respect to the Demand Registration and the identity of any
underwriters the Investor is recommending (with it being understood that (i) and
(ii) are mutually exclusive alternatives).   


(b)           Mandatory Registration.
 
(i)           The Company shall prepare and file with the SEC, and have declared
effective on or before the two-year anniversary of the Closing, a single
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Restricted Securities) for a secondary or resale
offering on a continuous basis pursuant to Rule 415 under the 1933 Act of the
Restricted Securities (such registration, the “Mandatory Registration”). Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Restricted
Securities.
 
(ii)           For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any Mandatory
Registration containing such information, the disclosure of which at the time is
not, in the good faith opinion of the Chief Executive Officer and Chief
Financial Officer of the Company, upon advice of counsel, in the best interests
of the Company (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify Investor in writing of the existence of (but in no event, without the
prior written consent of Investor, shall the Company disclose to Investor any of
the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay, (b) advise Investor in writing to cease all sales
under the Registration Statement until the end of the Allowed Delay and (c) use
its best efforts to terminate an Allowed Delay as promptly as practicable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Underwriting. If a request for Demand Registration indicates the
Investor’s intent to engage an underwriter with respect to the Demand
Registration, the Investor shall promptly engage a managing underwriter to
administer the offering of any Registrable Securities registered in the Demand
Registration, which managing underwriter shall be an internationally or United
States nationally recognized investment bank approved by the Company in writing,
such approval not to be unreasonably withheld.
 
(d)           Inclusion of Additional Securities.  Subject to Section 2(e), the
Company may include in any Demand Registration or Mandatory Registration common
shares to be offered and sold by the Company or Additional Selling Shareholders.


(e)           Priority on Underwritten Demand Registrations. .In connection with
any Demand Registration involving an underwriting, if the total number of
securities, including Registrable Securities, requested by the Investor, the
Company and Additional Selling Shareholders to be included in such offering
exceeds the amount of securities that the underwriters determine in their
reasonable discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their reasonable discretion will not jeopardize the success of the
offering.  In the event that the underwriters determine that less than all of
the securities requested to be registered can be included in such offering, then
(i) no securities other than Registrable Securities shall be included in the
Demand Registration unless all Registration Securities designated by the
Investor for inclusion in the Demand Registration are included, and (ii) if all
Registrable Securities designated by the Investor for inclusion are included and
the underwriters determine that the inclusion of additional securities would not
jeopardize the success of the offering, the Company may allocate in its
discretion the additional securities to be included in the Demand Registration
among itself and any Additional Selling Shareholders.


(f)           Delay of Demand Registration. The Company may postpone for up to
120 days the filing or the effectiveness of a Registration Statement for a
Demand Registration if the Company’s board of directors determines in its
reasonable good faith judgment that such Demand Registration would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Company or any of its subsidiaries to engage in any acquisition of assets (other
than in the Ordinary Course of Business), financing, joint venture, merger,
consolidation, tender offer, reorganization or other material strategic
transaction; provided that in such event, the Investor shall be entitled to
withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as the single permitted Demand Registration
hereunder and the Company shall pay all expenses in connection with such
registration.  The Company may delay a Demand Registration hereunder only once
in any twelve-month period.


(g)           Registration Expenses. The Company will pay the following expenses
associated with the Demand Registration of Registrable Securities and a
Mandatory Registration of Restricted Securities: filing, registration and
printing fees, fees and expenses of the Company’s counsel and auditors, fees and
expenses associated with clearing the Registrable Securities for sale under
applicable state securities or “blue sky” laws, listing fees, transfer taxes,
fees of transfer agents and registrars and other direct expenses of the
Company.  The Investor and each Additional Selling Shareholders shall pay fees
and expenses of any legal counsel, auditor or other advisor engaged by such
Person.  Subject to the Company’s obligation to pay all expenses in connection
with a registration delayed pursuant to Section 2(f), all other fees and
expenses associated with any Demand Registration or Mandatory Registration,
including, without limitation, discounts, commissions and fees of underwriters,
expenses and fees of underwriters and their counsel, and fees and expenses of
selling brokers, dealer managers or similar securities industry professionals,
shall be paid by the Investor and other participants in the Registration
(including the Company if it participates), with such expenses being allocated
pro rata among the participants based upon the number of securities registered
for sale in the Registration.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Change of Control. The rights of the Investor under this Section
2, and the obligations of the Company under Section 2 and Section 3, shall
immediately and automatically terminate upon the closing of Change of Control in
which the shares of Common Stock of the Company are exchanged for the right to
receive (i) cash and/or (ii) securities that are registered on a United States
national stock exchange, issued by a Person with a market capitalization in
excess of $1 Billion and not subject to restrictions on trading (other than
under Rule 145 under the Securities Act).
 
3.           Company Obligations.  The Company will use its commercially best
efforts to effect the registration of the Registrable Securities in a
Registration in accordance with the terms hereof, and pursuant thereto the
Company will, as expeditiously as possible:
 
(a)           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the period specified in Section
3 and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities or Restricted
Securities covered thereby;
 
(b)           use its commercially best efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
(the “Effectiveness Period”) that will terminate upon the earliest of :
 
(i) for a Demand Registration, (A) the date on which all Registrable Securities
covered by such Registration Statement, as amended from time to time, have been
sold or cease to be Registrable Securities, (B) if the Investor requests
engagement of, and the Company engages, an underwriter, the earlier of the date
that is 90 days after the effectiveness of the Registration Statement and the
date the managing underwriter terminates or closes the offering, and (C) the
eighth anniversary of the Closing; and.
 
(ii) for a Mandatory Registration, the date on which all Restricted Securities
covered by such Registration Statement, as amended from time to time, have been
sold or cease to be Restricted Securities.
 


 
5

--------------------------------------------------------------------------------

 


(c)           provide copies to and permit a single counsel designated by
Investor to review the Registration Statement and all amendments and supplements
thereto no fewer than four (4) Business Days prior to their filing with the SEC
and not file any document to which any such counsel reasonably objects;
provided, however, in the event that the Company receives a notice that the
Registration Statement or amendment to the Registration Statement will not be
reviewed by the SEC or that the SEC will accept a request for effectiveness of
the Registration Statement, the Company may make immaterial updates to the prior
version of the Registration Statement or amendment and file such updated
Registration Statement or amendment without providing such counsel an
opportunity to review the Registration Statement or amendment.
 
(d)           furnish to Investor and its legal counsel (which may be by email
or portable document format (pdf) file) (i) promptly after the same is prepared
and publicly distributed, filed with the SEC, or received by the Company (but
not later than two (2) Business Days after the filing date, receipt date or
sending date, as the case may be) one (1) copy of the Registration Statement and
any amendment thereto, each preliminary prospectus and Prospectus and each
amendment or supplement thereto, and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities or Restricted
Securities owned by Investor that are covered by the Registration Statement;
 
(e)           if an underwriter is engaged for the offering, the Company shall
enter into and perform its reasonable obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriter of such
offering;
 
(f)           if required by any underwriter engaged for the offering, the
Company shall furnish, on the effective date of the Registration Statement
(except with respect to clause (i) below) and on the date that Registrable
Securities or Restricted Securities are delivered to an underwriter, if any, for
sale in connection with the Registration Statement, (i)(A) in the case of an
underwritten offering, an opinion, dated as of the closing date of the sale of
Registrable Securities or Restricted Securities to the underwriters, from
independent legal counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the underwriters participating in
such underwritten offering and Investor or (B) in the case of an “at the market”
offering, an opinion, dated as of or promptly after the effective date of the
Registration Statement to Investor, from independent legal counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in a public offering, addressed to Investor,
and (ii) a letter, dated as of the effective date of such Registration Statement
and confirmed as of the applicable dates described above, from the Company’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to the underwriters (including any
Investor deemed to be an underwriter);
 
(g)           use its best efforts to (i) prevent the issuance of any stop order
or other suspension of effectiveness and, (ii) if such order is issued, obtain
the withdrawal of any such order at the earliest possible moment;
 
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           use its best efforts to register or qualify or cooperate with
Investor and its counsel in connection with the registration or qualification of
such Registrable Securities or Restricted Securities for offer and sale under
the securities or blue sky laws of such jurisdictions reasonably requested by
Investor and do any and all other acts or things necessary or advisable to
enable the distribution in such jurisdictions of the Registrable Securities or
Restricted Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(h), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(h), or (iii) file a general consent to service of
process in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(h);
 
(i)           if applicable, list all Registrable Securities or Restricted
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
(j)           immediately notify Investor, at any time when a Prospectus
relating to Registrable Securities or Restricted Securities is required to be
delivered under the 1933 Act, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and at the request of any such holder, promptly prepare and furnish to such
holder a reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities or Restricted Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
 
(k)           otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, and take such
other actions as may be reasonably necessary to facilitate the registration of
the Registrable Securities or Restricted Securities hereunder; and
 
(l)           with a view to making available to Investor the benefits of Rule
144 (or its successor rule) and any other rule or regulation of the SEC that may
at any time permit Investor to sell Registrable Securities or Restricted
Securities to the public without registration, the Company covenants and agrees
to, during the Effectiveness Period:  (i) make and keep public information
available, as those terms are understood and defined in Rule 144; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act; and (iii) furnish to Investor upon request, as long
as Investor owns any Registrable Securities or Restricted Securities, (A) a
written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail Investor of any
rule or regulation of the SEC that permits the selling of any such Registrable
Securities or Restricted Securities without registration.
 
 
 
7

--------------------------------------------------------------------------------

 
 
4.           Due Diligence Review; Information.  During a period beginning
thirty days prior to the filing of the Registration Statement and continuing
until the effectiveness of such Registration Statement, the Company shall make
available, during normal business hours, for inspection and review by Investor,
advisors to and representatives of Investor (who may or may not be affiliated
with Investor, and who are reasonably acceptable to the Company), and any
underwriter participating in any disposition of shares of Common Stock on behalf
of Investor pursuant to a Registration Statement or amendments or supplements
thereto or any blue sky, FINRA or other filing, all financial and other records,
all SEC Filings (as defined in the Purchase Agreement) and other filings with
the SEC, and all other corporate documents and properties of the Company as may
be reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by Investor or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), for the sole purpose of
enabling Investor and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.  The Company shall not disclose material nonpublic information to
Investor, or to advisors to or representatives of Investor, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides Investor, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.  Notwithstanding the breadth of the foregoing, the
Company shall be permitted to limit or deny any Investor, and that Investor’s
representatives, advisors and underwriters and their respective accountants and
attorneys, copies of or access to any document or information if the Company
determines that, because of such Investor’s affiliation with a competitor,
customer, supplier or for any other reason, disclosure of such information to
any such person may harm the ability of the Company to keep confidential
information from its customers, competitors and supplier or would otherwise harm
the competitive position of the Company.
 
5.           Obligations of Investor.
 
(a)           Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities or Restricted Securities held by it
and the intended method of disposition of the Registrable Securities or
Restricted Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities or Restricted Securities (or to
complete any amendment to any Registration Statement) and shall execute such
documents in connection with such registration as the Company may reasonably
request.  At least fifteen (15) Business Days prior to the first anticipated
filing date of any Registration Statement, the Company shall notify Investor of
the information the Company requires from Investor if Investor elects to have
any of the Registrable Securities or Restricted Securities included in the
Registration Statement.  Investor shall provide such information to the Company
at least four (4) Business Days prior to the first anticipated filing date of
such Registration Statement if Investor elects to have any of the Registrable
Securities or Restricted Securities included in the Registration Statement.  At
least ten (10) Business Days prior to the anticipated filing date of any
pre-effective or post-effective amendment to any Registration Statement
(provided that, if any amendment is filed in response to comment receive by the
SEC, notice within two (2) Business Days the Company’s receipt of the SEC
comment shall be sufficient), the Company shall notify Investor of the
information the Company reasonably requires from Investor if Investor elects to
have any of the Registrable Securities or Restricted Securities included in the
Registration Statement.  Investor shall provide such information to the Company
prior to the later of (i) at least four (4) Business Days prior to the first
anticipated filing date of such Registration Statement, or (ii) two (2) Business
Days after a timely request therefor from the Company, in each case if Investor
elects to have any of the Registrable Securities or Restricted Securities
included in the Registration Statement.  If Investor fails to provide
information to the Company as required by this subsection, at all or on a timely
basis, and the Company reasonably expects the Registration Statement or
amendment in question to be an effective version of the Registration Statement,
the Company may exclude Investor’s Registrable Securities or Restricted
Securities from the Registration Statement or amendment in question without
penalty
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)                      Investor, by its acceptance of the Shares agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
Investor has notified the Company in writing of its election to exclude all of
its Registrable Securities or Restricted Securities from the Registration
Statement.
 
(c)                      If an underwriter is engaged at the request of Investor
with respect to a Registration, Investor agrees to enter into and perform its
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
dispositions of the Registrable Securities or Restricted Securities.
 
(d)           Investor agrees that, upon receipt of any notice from the Company
of the happening of an event pursuant to Section 3(j) hereof, Investor will
immediately discontinue disposition of Registrable Securities or Restricted
Securities pursuant to the Registration Statement covering such Registrable
Securities or Restricted Securities, until Investor’s receipt of the copies of
the supplemented or amended prospectus filed with the SEC and until any related
post-effective amendment is declared effective and, if so directed by the
Company, Investor shall deliver to the Company (at the expense of the Company)
or destroy (and deliver to the Company a certificate of destruction) all copies
in Investor’s possession of the Prospectus covering the Registrable Securities
or Restricted Securities current at the time of receipt of such notice.
 
(e)           If an underwriter is engaged at the request of Investor with
respect to a Registration , Investor agrees to (i) sell the Registrable
Securities or Restricted Securities on the basis provided in any underwriting
arrangements in usual and customary form requested by the managing underwriter,
(ii) complete and execute all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) pay its pro rata share of all
underwriting discounts and commissions, in addition to other expenses allocated
to the Investor (and other selling shareholders, if any) under Section
2(g).  Notwithstanding the foregoing, Investor shall not be required to make any
representations to such underwriter, other than those with respect to itself and
the Registrable Securities or Restricted Securities owned by it, including its
right to sell the Registrable Securities or Restricted Securities, and any
indemnification in favor of the underwriter by Investor shall be several and not
joint and limited in the case of Investor, to the net proceeds received by
Investor from the sale of its Registrable Securities or Restricted
Securities.  The scope of any such indemnification in favor of an underwriter
shall be limited to the same extent as the indemnity provided in Section 6(b)
hereof.
 
 
 
9

--------------------------------------------------------------------------------

 
 
6.           Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon:  (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof; (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities or
Restricted Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading; or (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration, and will
reimburse Investor, and each such officer, director, member, employee or agent
and each such controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information reasonably relied on by the Company and furnished by Investor
or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.  The Company shall notify Investor
promptly of the institution of any proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.  Such indemnity
shall survive the transfer of the Registrable Securities or Restricted
Securities by Investor, but the right to receive indemnification under this
Agreement shall not be transferable without the express written consent of the
Company.
 
(b)           Indemnification by Investor.  In connection with any registration
pursuant to the terms of this Agreement, Investor will furnish to the Company in
writing such information as the Company reasonably requests concerning the
holders of Registrable Securities or Restricted Securities or the proposed
manner of distribution for use in connection with any Registration Statement or
Prospectus and agrees to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information reasonably relied on by the Company and furnished
in writing by Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto.  In no
event shall the liability of Investor be greater in amount than the dollar
amount of the proceeds (net of all expense paid by Investor in connection with
any claim relating to this Section 6 and the amount of any damages Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by Investor upon the sale of the Registrable Securities or Restricted
Securities included in the Registration Statement giving rise to such
indemnification obligation.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice promptly as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice promptly shall materially adversely
affect the indemnifying party in the defense of any such claim or
litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, not to be unreasonably withheld, consent to entry of any
judgment or enter into any settlement that (y) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation, or (z) imposes any monetary or other obligation or restriction on
the indemnified party.
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities or Restricted Securities be greater in amount than the
dollar amount of the proceeds (net of all expenses paid by such holder in
connection with any claim relating to this Section 6 and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities or Restricted Securities giving rise to
such contribution obligation.  The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such indemnifying party
or indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.
 
 
 
11

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.
 
(a)           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and Investor.  The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of Investor.
 
(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 10.4 of the Purchase
Agreement.
 
(c)           Assignments and Transfers by Investor.  The provisions of this
Agreement shall be binding upon and inure to the benefit of Investor and its
respective successors and assigns.  Investor may transfer or assign, in whole or
from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of a minimum of 1,000,000  Registrable Securities
by Investor to such person, provided that Investor complies with all laws
applicable thereto, provides written notice of assignment to the Company
promptly after such assignment is effected and the assignee executes a
counterpart to this Agreement assuming all rights and obligations of Investor
hereunder and pays all costs and expenses associated with any such transfer.
 
(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company without the prior written consent of Investor,
provided, however, that the Company may assign its rights and delegate its
duties hereunder to any surviving or successor corporation in connection with a
merger or consolidation of the Company with another corporation, or a sale,
transfer or other disposition of all or substantially all of the Company’s
assets to another corporation, without the prior written consent of Investor.
 
(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(h)           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
(i)           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
(j)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and United States
District Courts located in New York City, New York for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(l)           Currency. All reference to dollars ($) or currency in this
Agreement are to United States Dollars.
 


 [signature page follows]
 
 
 
 
 
 
 


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



The Company:
ALTAIR NANOTECHNOLOGIES, INC.
             
By: /s/ Alan Gotcher                                   
 
Name: Alan Gotcher
 
Title: President and CEO
           
Investor:
AL YOUSUF LLC
     
By: /s/ Iqbal Al Yousuf                                                  
 
Name: Iqbal Al Yousuf
 
Title: President
   



 
 
 
 
Signature Page to Registration Rights Agreement
 Altair Nanotechnologies Inc. and Al Yousuf, LLC


--------------------------------------------------------------------------------